Citation Nr: 1535912	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of distal right tibia fracture.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease status post distal right tibia fracture.

3.  Entitlement to a rating in excess of 10 percent for a torn medial meniscus with chondromalacia and degenerative joint disease of the left knee associated with distal right tibia fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.

This appeal to the Board of Veterans' Appeals (BVA) is from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  He stated that his disabilities had worsened since his last VA examinations.  He had more pain, was more limited, and had less endurance.  The Court has held in Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995.  The Veteran is entitled to a new VA examination where there is evidence (including his statements or testimony) that the service-connected condition(s) worsened since the last examination.  Thusly, the case should be remanded to the AOJ, who should then provide the Veteran with the appropriate examinations to address the current severity of his low back and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain copies of updated VA records since August 2014 pertinent to the Veteran's treatment for bilateral knee and right tibia disabilities, which have not yet been associated with his file.  All records obtained must be associated with his claims folder.
 
2.  Then, schedule the Veteran for the appropriate VA examinations in connection with his claim for increased ratings for the service-connected left and right knee disabilities.  Inform the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. 

a) The examining clinician should review the Veteran's pertinent clinical history contained in his claims file. 

b) All tests and studies deemed appropriate by the examiner should be conducted and pertinent findings should be fully documented. In doing so, the examining clinician should accomplish the following:

* Objectively measure bilateral knee flexion and extension.  The examiner should determine whether or not there is additional limitation of motion, in degrees, due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.

* With regard to each knee, comment on whether there is objective evidence that the Veteran experiences buckling, locking, instability, subluxation, stumbling or incoordination. If subluxation or instability in present, the severity should be described in terms of slight, moderate, and severe.

* Comment on whether there is right tibia nonunion with loose motion requiring a brace.
 
3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims (i.e., higher ratings for bilateral knee disabilities and residuals of right distal tibia fracture) should be adjudicated on the merits following review of all relevant evidence associated with the claims file. 

4.  If maximum benefit sought with respect to any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




